Lacombe, Circuit Judge.
When this motion was decided upon the first argument, it was treated as an application for a stay or injunction, the practical effect of which, if granted, would be to suspend, if not to cancel, the operation of Judge Coxk’s decree. That such stay was sought as ancillary only to the main relief asked for was a circumstance not suf*702ficiently considered, partly through the inadvertence of the court, and partly because the oral argument was mainly directed to the question whether such stay should or should not be granted. Upon the reargument, the fact is made plain that what is realty asked for is leave to file a cross-bill. In view'of the averments contained in the cross-bill submitted on the argument, that relief should be granted. Whether or not sufficient can be shown to entitle the complainant to an injunction staying the operation of Judge Coxe’s decree may be determined when the proofs are in, or as a separate motion.